number release date id office uilc cca-528120-10 from --------------------- sent fri pm to ---------------- cc ---------------------------- subject re penalty calculation -------- i’m answering your question relating to asserting the sec_6701 penalty when there are two documents that could potentially give rise to the penalty questions let us know if you have other as you point out sec_6701 provides that any person who meets the requirements of the section pay a penalty with respect to each such document in the amount determined under subsection b the respect to each document language plainly reads as though a penalty may be asserted for each document prepared by a person who meets the requirements under subsection a sec_6701 however provides only penalty per person per period - if any person is subject_to a penalty under subsection a with respect to any document relating to any taxpayer for any taxable_period or where there is no taxable_period any taxable_event such person shall not be subject_to a penalty under subsection a with respect to any other document relating to such taxpayer for such taxable_period or event therefore if two documents are prepared by the same person and relate to the same period there is only one sec_6701 penalty asserted against that person see generally 952_f2d_920 6th cir whether the two documents in your case were prepared by the same person is unclear document was prepared by a separate person then the sec_6701 penalty may be asserted against both persons assuming all other requirements are met if each -------------------------- ------------ --------- ---------------------
